Title: To Thomas Jefferson from Stephen Cathalan, Jr., 17 May 1797
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


                    
                        Dear sir
                        Marseilles the 17th. May 1797
                    
                    I was favoured in due Time with your much Respected Letter of the 5th. last June, and Beg you to accept my Best thanks for the usefûll Information, you Gave me, for the Best means of Placing money in the united States;
                    Messrs. Mason & Fenwick placed the 1st. July Last Dard. 6000—for my own account in the Bank of the united States, with which they had only Twelve shares of Dard. 400—making Dard. 4800. This is a Proof that the Credit of that Banck is in the highest Reputation; They Say that when I will Sale them again, I will Recover again my 6000 Ds. at a very Small Difference more or less; and that the dividend is about 4 pr. ct. every 6 months; I am then Satisfied, for the Present; Certainly lotts to Build houses in the Federative Town, or Lands in your neihbourg, would have been Prefferable, if Purchased with all the Security; but a Landholder who is not a Part of the year in his Lands, can’t make the Benefit he would Draw, by his attendance and Industry.
                    You, my Dear sir—was Retired to the Care of your farms, occupied and delighted with agriculture, Resorting at times for amusement to the arts and Sciences &a. &a. with a Great Degrée of the Good Will of your fellow citizens! But the Americans Citizens, Long ere had Justly appreciated your Proffond knowledge in Political Concerns, and your Good patriotism for the wellfare and Improvment of your Country; They had found you was worth to Succeed in the Presidency, the Respected and Celebrated Georges Washington, and if by a very Small majority, they have not in the Last Election placed you at that Eminent Post; you have obtained and accepted the vice Presidency, and it has been proved that John Adams and Thos. Jefferson are equally worthy;
                    All my Family as well as I, we beg you to accept our Best Congratulations, and Compliments, on your Emminent appointment; asking the Continûation of your kind Sentiments and Protection towards me, begging  you to ask this Protection of the President John Adams, assuring you both, that I will Continue in my Efforts, to fill the honourable office of this Consulate, as much as in my Power, to the Entire Satisfaction of our Government, and of the American Individuals;
                    My Father Tho’ more than 80 years old, is enjoying a Good health, Going dayly on foot at a Small Country house I have Purchased on the Sea Coast in this Road; I have Sent my only Daughter to Paris, on the 9th. Inst. to be perfectioned in her Education in the Cy devant Couvent des Anglaises, for 2 or 3 years, I have been encourag’d to part with her, by the Dutchess of orleans, who has been So kind as to offer me to take Care of her, as if She was her mother; I hope that her Sons who are at Philadia. will have Presented to you their Respects, on your Arival; and my Recommendation to you, Sir, in their favour, would be now a very Small adition; as I am Confident, that they may have found in you, in the President, and all the Gentlemens in Philadilphia, Good hearts, Ready to Sofften in their own, the Sorrow of their kind of exile and of Being So distant from one of the most Respectable Mothers;
                    I would have, with Great Pleasure, taken the fair opportunity of our Captives in algiers, when I dispatched them to Philada. in November Last, to have paid a visit to U States, and presented them with their Compagnon. to our Governt. had not my Presence been necessary to the Service of my Consulate; in this District, and in deed as matters with the french Privateers in this Sea Stand, now, the appeals of the Prises made on our Vessels being before the Court of this Department, I must Remain here to follow these appeals; happy would I Be if I could Succeed! But till matters take a Better turn, I find prudent for our adventurers to Stop their Shipments this way; and I must Postpone my Project of Paying you my Respects in Philadelphia; meantime I have the honour to be with Respect Dear sir Your most obedt. Servt.
                    
                        Stephen Cathalan Junr.
                    
                